An unpub|ishelld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE GF NEVADA

 

LISA S. MYERS-GAMBINI, No. 61927
Appellant,

LAW OFFICES GF DGUGLAS R. F  L H 
JOHNSGN,

Respondent. APR 2 g 2013

    

TRA lE K. l_lNDEMAN
R O

ORDER DISMISSING APPEAL

Cn January 2, 2013,‘ this court directed appellant to properly
serve her notice of appeal on respondent. C)n February 27, 2013,
respondent filed a motion to dismiss in light of appellant’s failure to
comply with the January 2 order. To date, appellant has not filed an
opposition to respondent’s motion to dismiss or otherwise complied with
this court’s service directive. Accordingly, we grant respondent’s motion

and

ORDER this appeal DISMISSED.

 

 

, . , J.
Douglas l Sai
cc: Hon. Ronald J. Israel, District Judge
Lisa S. l\/lyers-Gambini
Law C)ffices of Douglas R. Johnson
s c Eighth District Court Clerk
NE‘\>/:L)A " d l 7
  13 126 04